Citation Nr: 0300324	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for dental trauma to the 
upper front tooth for the purpose of receiving outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from October 1953 
to October 1956.  



This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from 
the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to service connection for dental trauma to the 
upper front teeth for the purpose of receiving outpatient 
dental treatment.  However, it is clear from his 
statements that he is contending only one upper front 
tooth was knocked out during service as a result of 
trauma.  For this reason, the Board has characterized the 
issue as entitlement to service connection for dental 
trauma to the upper front tooth for the purpose of 
receiving outpatient dental treatment.

In his substantive appeal the veteran alleged that he 
contracted gum disease during the course of dental 
treatment during active service.  He has raised a claim 
for extraction and replacement of all upper teeth due to 
the dental treatment in service.  VA regulations provide 
that replaceable missing teeth will be considered service-
connected solely for the purposes of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2002).  As 
this issue has been neither prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition 
of this appeal has been completed.  

2.  The probative evidence establishes that the veteran 
did not sustain trauma to his upper front tooth during 
active service.  



CONCLUSION OF LAW

Entitlement to service connection for dental trauma to the 
upper front tooth for the purpose of receiving outpatient 
dental treatment is not established.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002), 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.381 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran had 
upper teeth numbers 6-11 on dental entrance examination in 
October 1953.  They show he received dental treatment to 
upper teeth numbers 2, 3, 7, 10, 14, 15.  The treatment 
was characterized as "AR-EX" (presumably extraction).  The 
October 1956 dental separation examination upper tooth 
numbers 2, 3, 10, 14, 15 were listed as missing.  The 
upper front teeth, numbers 8 & 9 were present.  The 
service medical records, including the entire service 
dental records, do not show the veteran sustained trauma 
to the mouth during active service.  

During post-service VA examination in January 1962, which 
was conducted pursuant to a claim for service connection 
for varicose veins, the gross dental findings showed 
multiple fillings.  There was no indication whether or not 
the upper front teeth were present or absent.  

In July 1999 the RO denied entitlement to service 
connection for dental trauma for the purpose of receiving 
outpatient dental treatment.

In his notice of disagreement the veteran contended that, 
during maneuvers in Hawaii during active service, he was 
hit in the mouth and a front top tooth was knocked out.  



In his substantive appeal the veteran contended that, 
while stationed in Hawaii just prior to discharge, he was 
hit in the mouth during a boxing training exercise, which 
knocked out a tooth and cut the lip on the right side of 
his mouth.  He reported it to the medic who gave him 
aspirin.  He speculates that this medic did not indicate 
this on his medical record.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381(a) (2002).  Outpatient dental treatment may be 
authorized by the chief of dental services for 
beneficiaries to the extent prescribed and in accordance 
with the applicable classification and provisions set 
forth in the regulation.  38 C.F.R. § 17.161.  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred 
or aggravated in line of duty during active service. 
38 C.F.R. § 3.381(b) (2002).



In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, 
including the filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence 
of aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or 
more of active service.  Teeth noted as normal at entry 
will be service-connected if they were filled or extracted 
after 180 days or more of active service.  38 C.F.R. § 
3.381(c) (2002).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).  





Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A § 5103A (West 
Supp. 2002)).  

However, nothing in section 5103A precludes VA from 
providing such assistance as the Secretary considers 
appropriate.  38 U.S.C.A. § 5103(g) (West Supp. 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.  




In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  See Bernklau v. Principi, 291 
F. 3d (795 (Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); see also Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  

In September 2001, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release was authorized.  
In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified 
and/or authorized for release by the veteran.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the 
issuance of the July 1999 rating decision and the October 
2001 statement of the case (SOC), he has been given notice 
of the requirements of service connection, including for 
the purpose of receiving outpatient dental treatment.  The 
RO also provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  It appears that all obtainable 
evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder, 
and that neither he nor his representative have identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).




The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as 
authorized by him to be obtained.  

The complete service medical records had previously been 
obtained in connection with his original claim for service 
connection in 1961.  These include the complete dental 
records.  

In his substantive appeal the veteran referred to a 
private dentist who treated him with a permanent bridge 
after service.  He did not provide a name or date of 
treatment, or whether the treatment was for his upper 
front teeth.  In September 2001, the RO had already 
advised him to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The veteran 
did not provide this information.  In this case it is 
reasonably certain that such records are not available.  

In any event, there would be no need to obtain the 
treatment records or provide the veteran a VA compensation 
examination.  The issue in this case is essentially 
factual and historical, i.e., whether the veteran 
sustained trauma to the mouth during active service.  The 
service medical and dental records already show he did not 
sustain trauma to the upper front teeth or that these 
teeth were missing at separation.  

In addition, the two statements as to how the veteran 
allegedly sustained the trauma are somewhat inconsistent.  
Consequently, any current medical diagnosis that the 
veteran lost an upper front tooth from trauma during 
active service would be based upon an incorrect factual 
premise.  It would have no probative value, since it would 
be based upon such a premise.  Thus, there is no 
reasonable possibility that obtaining the post-service 
dental treatment records or a current medical opinion 
would substantiate the claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A 
(West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As previously stated, the Board has considered 
the applicability of Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).  

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance 
of his claim pursuant to this new law.  As set 
forth above, VA has met all obligations to the appellant 
under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
or deferring the matter simply for initial consideration 
of the VCAA by the RO.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to 
the appellant.  The CAVC has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Although the veteran contends that he sustained trauma to 
an upper front tooth during active service, the service 
medical records do not document such trauma.  The service 
dental records show that the veteran did in fact undergo 
dental treatment to upper teeth numbers 2, 3, 7, 10, 14, 
15.  These records also presumably show that these teeth 
were extracted at that time because they were listed as 
missing during the October 1956 dental separation 
examination.  These teeth had previously been present 
during the dental entrance examination in October 1953.  

In contrast, the dental entrance examination in October 
1953 and the October 1956 dental separation examination 
showed that the upper front teeth, numbers 8 & 9 were 
present.  Moreover, the dental examination and treatment 
records during service also showed that the upper front 
teeth, numbers 8 & 9 were present.  Finally, the service 
medical records, including the entire service dental 
records, do not show the veteran sustained trauma to the 
mouth during active service.  This evidence is highly 
probative of the issue because these records were 
completed at the time the veteran contends he sustained 
the trauma.  Such contemporaneity is viewed by the Board 
as having a high degree of credibility, as opposed to 
contrary assertions advanced many years later in the 
context of a claim seeking benefits. 



The veteran's statements of the events also differ.  In 
his notice of disagreement the veteran contended that, 
during maneuvers in Hawaii during active service, he was 
hit in the mouth and a front top tooth was knocked out.  
In contrast, in his substantive appeal the veteran 
contended that, while stationed in Hawaii just prior to 
discharge, he was hit in the mouth during a boxing 
training exercise, which knocked out a tooth and cut the 
lip on the right side of his mouth.  As time passes and 
memories fade, the veteran's current allegations of 
inservice trauma are less probative than the documentary 
evidence completed at that time.  

For these reasons, the Board finds that the more probative 
evidence establishes that the veteran did not sustain 
trauma to his upper front tooth during active service.  

The Board concludes that the evidence is not evenly 
balanced, and concludes that service connection for dental 
trauma to the upper front tooth for the purpose of 
receiving outpatient dental treatment is not established.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.381 
(2002).


ORDER

Entitlement to service connection for dental trauma to the 
upper front tooth for the purpose of receiving outpatient 
dental treatment is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

